PER CURIAM.
Appellant brought this action for declaratory relief pursuant to the provisions of Chapter 87, F.S. He sought a judicial declaration holding Ordinance 6674 adopted by appellee City of Jacksonville Beach on March 1, 1971, to be unconstitutional and void. From a final judgment holding the ordinance in question to be a valid exercise of the authority vested in appellee under its corporate charter, this appeal is taken.
We have reviewed and carefully considered the theories and supporting authorities on which appellant relies for reversal. From such review we are not convinced that the trial court applied erroneous principles of law in arriving at its ultimate conclusion that the ordinance in question constituted a reasonable exercise of police power by appellee city in light of the evidence adduced at the trial.
The judgment appealed is affirmed.
SPECTOR, C. J„ and RAWLS and WIGGINTON, JJ., concur.